ORDER

PER CURIAM.
Dennis Cunningham appeals the judgment denying his Rule 29.15 motion to vacate, set aside, or correct his judgment and sentence following an evidentiary hearing.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum setting forth the reasons for our decision. *454We affirm the judgment pursuant to Rule 84.16(b).